79 U.S. 455 (____)
12 Wall. 455
PEOPLE
v.
CENTRAL RAILROAD.
Supreme Court of United States.

*456 In support of the motion to dismiss, Mr. F.T. Frelinghuysen
On the other hand it was argued, by Messrs. J.C. Dimick and A.J. Parker. against the motion.
The CHIEF JUSTICE:
We think that the statement of the case shows that the question arose under the agreement and not under any act of Congress. The assent of Congress did not make the act giving it a statute of the United States, in the sense of the 25th section of the Judiciary Act. The construction of the act was in no way drawn in question, nor has any title or right been set up under it and denied by the State court. It had no effect beyond giving the consent of Congress to the compact between the two States.
The writ of error must, therefore, be
DISMISSED.